DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2, 2022.
Applicant's election with traverse of claims 1-13 and 16 in the reply filed on February 2, 2022 is acknowledged.  The traversal is on the ground(s) that the claims do distinguish over Faotto.  This is not found persuasive because as set forth below, at least one independent claim of the application does not avoid the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claims 1-13 and 16 contain the limitation “environmentally sustainable.” It is unclear as to what materials meet the standards of said limitation as it is subjective term. In efforts to further the prosecution the materials described shall be interpreted as not being limited by said term.
	Claim 8 contains the limitation “bio-based.” It is unclear as to what materials meet the standards of said limitation as it is subjective term. In efforts to further the prosecution the materials described shall be interpreted as not being limited by said term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/120749 to Faotto.
Regarding Claim 1-4, 6-9, 11-13 and 16
	Faotto teaches a backing layer for an insulating construction panel comprising a main layer of thermally insulating material such as expanding polyurethane (Faotto, abstract, fig. 2, page 15, lines 8-13) comprising a first and second surface; at least one backing layer comprising a reinforcing layer of nonwoven glass fiber fabric (Id., page 6, lines 16-23) and a coating layer comprising from 2-20% of an acrylic resin, 50-80% of an inert filler such as carbonates, from 0.1% to 20% of additives such as thickeners and from 10-30% of water (dispersion)  (Id., page 
Regarding the limitations of “applied onto the reinforcing layer, and dried,” “obtained from renewable materials/ethanol after fermentation of sugarcane/ingredients of plant origin/egg shells/mollusk shells/renewable natural sources” , “of plant/animal/synthetic/natural/mineral origin” , and “fixed by gluing  by an expanding synthetic material of the main layer,” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding Claims 5 and 9-10
	Faotto teaches that the coating layer comprises starches which meets the limitations of the claimed resins of “plant origin” of claims 5 and 9-10. 
Regarding Claims 11-12
	Faotto teaches that the two coating layers may be the same or different and meet the limitations of the claims (Id., page 10, lines 8-20). Therefore, the designations of the backing layer facing the main layer or the fibrous material facing the main layer are arbitrary as the claims do not require specific bonding properties or exclusion of additional layers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786